42 N.Y.2d 923 (1977)
Towers Hotel Investors Corp., Appellant,
v.
Miriam D. Davis et al., Respondents.
Court of Appeals of the State of New York.
Argued June 10, 1977.
Decided June 30, 1977.
Abraham L. Watarz and Edward H. Freiberger for appellant.
Kent Karlsson for respondents.
Irving S. Freedman and Joel H. Weinstein for Metropolitan Hotel Industry Stabilization Association, Inc., amicus curiae.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (54 AD2d 730).